DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed is acknowledged.  The traversal is on the ground(s) that the election is not necessary as there is no undue search burden.  This is not found persuasive because the elected group is for the device of a coating on a CMC system, where the unelected embodiment is the method, selected from several methods, to coat the coating on the CMC device.  There are different methods of constructing the device than the method provided, further this construction would cause different art to read on the Method and on the Device, or different embodiments within art to read on the different groups.  The requirement is still deemed proper and is therefore made FINAL.
Applicant has elected Claims 1-13 in the election.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims:2,4-7 are rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < Federal Register /Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165 :Col 3, Par. 0003) >

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites Ra as a unit, but Ra can be in multiple units, such as microns or microinches, but such unit is not specified in claim.
Claim 5,6,7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5-7  recite “The ceramic matrix composite (CMC) component of claim 1, further comprising a coefficient of thermal expansion equal to or less than…” where it is unclear what portion of the component, or if the entire component, is being referred to for the thermal expansion coefficient. As such it is unclear what scope the claim is attempting to grant as which feature for which the thermal expansion is being recited is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,8,10 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20180311934 to Shoemaker.
As to claim 1, Shoemaker discloses A ceramic matrix composite (CMC) component comprising: at least one seal surface, the at least one seal surface disposed adjacent an interfacing surface for providing a seal therebetween; and a coating disposed on the at least one seal surface, wherein the coating comprises at least one of an aluminum oxide and a silicon dioxide (Abs).
As to claim 8, Shoemaker discloses the coating further comprises yttrium oxide (Par 0049-0050).
As to claim 10, Shoemaker discloses the coating comprises both an aluminum oxide and a silicon dioxide (Par 0027).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8846218 to Boullion in view of US Publication 20180311934 to Shoemaker.
As to claim 1, Boullion discloses A ceramic matrix composite (CMC) component comprising: at least one seal surface (whole surface of device (Fig 5, Col5, line 27-35), the at least one seal surface disposed adjacent an interfacing surface for providing a seal therebetween (as device is coated platform sides will adjoin other platforms for a seal as known in the art Fig 5); and a coating disposed on the at least one seal surface (Col 5, line 59-Col 6 Line 26), wherein the coating comprises at least one of an aluminum oxide and a silicon dioxide (Col 5, Line 60-65).
While Boullion discloses how the surfaces may be coated to seal the device with limited roughness, and where it would be obvious to coat the platform sides to provide a better seal between adjacent platforms, Shoemaker is cited to support this by detailing how a similar seal coat is applied to reduce roughness and allow matching components in a hot exhaust path match more tightly to reduce leakage (Abs, Par 0013, 0019,0027-0028, 0049-0056).
At the time of invention, it would have been obvious to one of ordinary skill in the art to coat the platform sides of Boullion with the seal coat to facilitate a better seal between adjacent platforms using the teachings of Shoemaker to prevent air leak in a hot air environment.
As to claim 2, Boullion discloses the coating comprises a surface finish with a roughness average between about 10 Ra and about 150 Ra (Boillion: Col 10, line 5-10: 1 µm is 40 mircoinches where microinches is disclosed as the measurement unit of Ra in the present application).
As to claim 3, Boullion discloses the coating comprises a softening point greater than about 1200° C (Col 5, Line 57-58).
As to claim 4, Boullion discloses wherein the coating comprises a coefficient of thermal expansion equal to or less than about 8.0(x10^-6/C)  (Col 5 Line 36-47).
As to claim 5, Boullion discloses further comprising a coefficient of thermal expansion equal to or less than about 8.0(x10^-6/C)   (Col 5 Line 36-47).
As to claim 6, Boullion discloses comprising a coefficient of thermal expansion that is within about 50% of a coefficient of thermal expansion of the coating (Col 5 Line 36-47).
As to claim 7, Boullion discloses comprising a coefficient of thermal expansion that is within about 20% of a coefficient of thermal expansion of the coating (Col 5 Line 36-47).
As to claim 8, Boullion does not expressly disclose the coating further comprises yttrium oxide.
Shoemaker discloses the coating further comprises yttrium oxide (Par 0049-0050) in the form of a bond coat portion.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Boullion to include the coating further comprises yttrium oxide  in the form of a bond coat portion using the teachings of Shoemaker to better match the thermal expansion of the layers to the substrate material (Shoemaker Par 0050).
As to claim 9, Boullion discloses the coating further comprises barium oxide (Col 5, line 60-65).
As to claim 10, Boullion discloses the coating comprises both an aluminum oxide and a silicon dioxide (Col 5, line 60-65).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8846218 to Boullion in view of US Publication 20180311934 to Shoemaker and further in view of US Publication 20070077141 to Keller.
As to claim 11, Boullion as modified in Claim 1 above discloses A gas turbine comprising: a compressor section; a combustor section fluidly coupled downstream of the compressor section; a turbine section fluidly coupled downstream of the combustor section (known in the art for Turbine engines such as those of Boullion and Shoemaker and shown for example in Keller Fig 1); and A ceramic matrix composite (CMC) component comprising: at least one seal surface (whole surface of device (Fig 5, Col5, line 27-35), the at least one seal surface disposed adjacent an interfacing surface for providing a seal therebetween (as device is coated platform sides will adjoin other platforms for a seal as known in the art Fig 5); and a coating disposed on the at least one seal surface (Col 5, line 59-Col 6 Line 26), wherein the coating comprises at least one of an aluminum oxide and a silicon dioxide (Col 5, Line 60-65).
While Boullion discloses how the surfaces may be coated to seal the device with limited roughness, and where it would be obvious to coat the platform sides to provide a better seal between adjacent platforms, Shoemaker is cited to support this by detailing how a similar seal coat is applied to reduce roughness and allow matching components in a hot exhaust path match more tightly to reduce leakage (Abs, Par 0013, 0019,0027-0028, 0049-0056).
At the time of invention, it would have been obvious to one of ordinary skill in the art to coat the platform sides of Boullion with the seal coat to facilitate a better seal between adjacent platforms using the teachings of Shoemaker to prevent air leak in a hot air environment.
As to claim 12, Boullion discloses the ceramic matrix composite (CMC) component is a component of the hot section of the gas turbine (Col 5, line 55-60;Col 10, line 13-20).
As to claim 13, Boullion discloses the at least one surface of the ceramic matrix composite (CMC) component is at least one of a transition piece, a combustor liner, a first stage turbine nozzle, a second stage turbine nozzle, a flow-path duct, a shroud slash face, a shroud segment forward edge, a shroud segment aft edge, a shroud hot gas surface, an airfoil platform forward edge, an airfoil platform aft edge, and an airfoil platform circumferential edge (As cited and rejected Claim 1,11 above).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20180311934 to Shoemaker in view of US Publication 20070077141 to Keller.
As to claim 11, Shoemaker discloses A gas turbine comprising: a compressor section; a combustor section fluidly coupled downstream of the compressor section; a turbine section fluidly coupled downstream of the combustor section (known in the art for Turbine engines such as those of Boullion and Shoemaker and shown for example in Keller Fig 1); A ceramic matrix composite (CMC) component comprising: at least one seal surface, the at least one seal surface disposed adjacent an interfacing surface for providing a seal therebetween; and a coating disposed on the at least one seal surface, wherein the coating comprises at least one of an aluminum oxide and a silicon dioxide (Abs).
As to claim 12, Shoemaker discloses the ceramic matrix composite (CMC) component is a component of the hot section of the gas turbine (Par 0016).
As to claim 13, Shoemaker discloses the at least one surface of the ceramic matrix composite (CMC) component is at least one of a transition piece, a combustor liner, a first stage turbine nozzle, a second stage turbine nozzle, a flow-path duct, a shroud slash face, a shroud segment forward edge, a shroud segment aft edge, a shroud hot gas surface, an airfoil platform forward edge, an airfoil platform aft edge, and an airfoil platform circumferential edge (Fig 3, Par 0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746